Citation Nr: 1400713	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating, in excess of 20 percent, for diabetes mellitus.

2.  Entitlement to an increased initial rating, in excess of 10 percent, for left upper extremity neuropathy.

3.  Entitlement to a combined disability rating in excess of 60 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to November 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that granted service connection for left upper extremity neuropathy secondary to diabetes mellitus and assigned an initial rating of 10 percent.  This matter also concerns an appeal from a November 2010 rating decision that continued a 20 percent rating for diabetes mellitus and denied entitlement to a combined disability rating in excess of 60 percent.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

The Veteran seeks an increased rating for diabetes mellitus, currently rating 20 percent.  He is also seeking a higher initial rating for left upper extremity neuropathy.  Additionally, the Veteran is seeking a combined rating in excess of 60 percent for his service-connected disabilities.  The Board has determined that before the case can be adjudicated on the merits, additional development is required.

The most recent VA examinations pertaining to his diabetes mellitus and left upper extremity neuropathy were conducted over three years ago.  Further, the Veteran has new treatment records which have now been added to the file concerning his diabetes and has provided a statement that his symptoms have worsened.  The Board finds that the 2010 VA examinations are not cotemporaneous enough to determine the current severity of the Veteran's disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  On remand, a new examination should be obtained to determine the current level of severity of the Veteran's diabetes mellitus and left upper extremity neuropathy.

The Board also finds that a decision regarding the Veteran claim that he is entitled to a combined disability rating in excess of 60 percent would be premature.  While the Board finds that the Veteran's current combined disability rating of 60 percent is appropriate, the matters being remanded may affect the combined disability rating.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request any additional treatment records from the Madison, Wisconsin VA Medical Center since August 2011.

2.  Schedule the Veteran for a VA examination to assess the current severity of diabetes mellitus.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this condition.  The examiner should provide a statement as to whether or not the Veteran's diabetes mellitus causes a regulation of activities.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  The examiner is also asked to indicate if the Veteran's diabetes requires hospitalization, and the number of visits per month the Veteran is required to see a diabetic provider.

3.  Schedule the Veteran for a VA examination to assess the current severity of left upper extremity neuropathy.  The examiner must review the claims file and must note that review in the report.  The specific nerves affected in the Veteran's left arm must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe and explain the basis for that distinction based on findings and any test results.  A complete rationale for all opinions must be provided.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

